Opinion on Rehearing.
Beck, J.
I. A petition for rehearing filed in this case urges that the foregoing opinion fails to consider and pass upon two points raised by counsel, and the case, therefore, should be reconsidered. The points are these : (1) There was a waiver of the delay in the tender and the delay to deliver the license, by reason of the failure of plaintiff to object at the time to the tender on the ground of delay; (2) the evidence rejected was excluded on the ground that it was “new matter.” A brief consideration of these points is demanded.
II. It is plain that no question as to the waiver of the delay in the tender of the license arises in this court for this reason : The written tender of the license, and the license itself, were offered in evidence, to which counsel for plaintiff objected, on the ground that the “ evidence is immaterial, and is an' attempt to create a' cause' of action after suit brought, and after the cross-claim was pleaded in court, and after the rights of the parties were fixed, and because it (the tender) was not in compliance with the contract, or within a reasonable time of delivery under the contract.” The court ruled upon these objections in the following language, which is set out in the record: “So far as the question as to whether or not this was an unreasonable delay would be concerned, that would be a question of fact, *614which, from the circumstances, ought to be determined by the jury, I think. The objection of the plaintiff to the new matter will be sustained.” The words “new matter ’ ’ were used by the court to designate the tender and license offered by defendant. They were called by this name, probably for the reason that they were newly offered, — were the last documents offered in evidence. It is very certain that the court did not sustain the objection for the reason that they were held to be “new matter.” The language of the decision cannot be so interpreted. The words “new matter” were simply used as a designation, and not to indicate a reason for the ruling, or the grounds upon which it was based. The objection to the evidence was on different grounds, which we have above stated. They were sustained, as we will presume, on the grounds stated in the motion. It plainly appears that the motion was not sustained on the ground that the tender was not made in time. And whether it was or was not cannot be a question in this court, for the reason that the tender and license were all rejected. Of course, it is immaterial whether the tender was or was not made in time, for the question of the sufficiency of the license and the question as to the tender do not arise, for the reason that these instruments were not in evidence. As we have shown, the court did not decide that these documents were “new matter.” It is plain that the questions argued by counsel in the petition for rehearing are notin the case. It is Overruled.